
Exhibit 10.1
 
Advisory and Administration Agreement


This Advisory and Administration Agreement (this “Agreement”) is entered into as
of November 21, 2017 (the “Effective Date”), by and between Energy Resources 12
Operating Company, LLC and Energy Resources 12, L.P. (collectively and
individually, “ER12OC”) and Regional Energy Investors, LP (“REI”) (sometimes
ER12OC and REI are referred to herein as a “Party” and collectively as the
“Parties”).


Whereas, ER12OC desires to acquire interests in oil and gas properties (directly
or through a subsidiary); and


Whereas, REI has experience in matters concerning the analysis and due diligence
of oil and gas properties, and the administration of such properties; and


Whereas, ER12OC desires to acquire the Assets as set forth in that certain
Purchase and Sale Agreement (the “PSA”) with Bruin; and


Whereas, ER12OC desires to engage REI in order to utilize REI’s services in
connection with analysis and due diligence using REI’s expertise in the oil and
gas field, specifically Non-Operated assets and related administrative matters
with respect thereto, in each case as set forth herein, and REI desires to be so
engaged.


Now, therefore, in consideration of the foregoing recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as set forth below.


1.          Engagement of REI by ER12OC.  ER12OC hereby engages REI to provide
the services set forth in this section:


a.          REI will provide, on a reasonable basis, advisory and consulting
services and support to ER12OC through closing of the PSA in connection with a
multitude of matters including assistance with due diligence related to the
Assets (such services, the “Advisory and Consulting Services”);


b.          REI shall provide similar advisory and consulting services to ER12OC
at such time as ER12OC considers disposing of, marketing or entertaining an
offer for the purchase of the Assets, or a part thereof (such services, the
“Analysis and Preparation Services”); and


c.          REI shall provide reasonable administrative support relative to
ER12OC’s acquisition of the Assets, including general advisory pertaining to
methods of due diligence with respect to the Assets (such services, the
“Administrative Services”); provided that all third-party expenses related
thereto shall be reasonable and the obligation of ER12OC.  For purposes of
clarification, the Administrative Services do not include any management
services post-closing of the PSA, (if any such administrative services are to be
provided, it will be pursuant to a separate written agreement between the
Parties).


ER12OC recognizes that the services to be provided by REI hereunder shall not
include any real estate or other brokerage services.


2.          Remuneration to REI from ER12OC for Advisor and Consulting Services
and Administrative Services. In exchange for the Advisory and Consulting
Services and the Administrative Services, respectively, ER12OC shall remunerate
REI as set forth in Exhibit A hereto (the “Payment Schedule”).
 


Advisory and Administration Agreement
Page 1 of 2
132321

--------------------------------------------------------------------------------



3.          Remuneration to REI from ER12OC for Analysis and Preparation
Services.  In exchange for the Analysis and Preparation Services, in the event
that ER12OC disposes of all or any part of the Assets, REI shall be entitled to
remuneration of five percent (5%) of the gross sales price of the Assets, such
amount payable at the time of the closing of each such disposition. 
Notwithstanding the forgoing, such five percent (5%) fee shall only be due and
payable to the extent of surplus funds (from any monetization) following
satisfaction of Payout to the holders of common units (as Payout is defined,
described and set forth in that certain Form 10-Q of ER12OC for the quarterly
period ended September 30, 2017).


4.          Miscellaneous.  ER12OC recognizes that this Agreement is only with
REI, and not with REI’s partners (limited or general) or its or their respective
officers, agents or representatives (collectively and individually, the
“Non-Parties”).  ER12OC acknowledges that the Non-Parties are not liable for, or
the alter ego of, REI, and covenants to never assert to the contrary.  REI does
not have any exclusive obligations to ER12OC under this Agreement or otherwise
and is free to conduct such business as it desires, including, without
limitation, with Bruin, and with respect to assets similar to the Assets and/or
in the same geographic region of the Assets.  Any claim or controversy under or
related to this Agreement shall be exclusively determined in the state and/or
federal courts located in Tarrant County, Texas, which is the county of each
Party’s principal office.  This Agreement represents the entire agreement of the
Parties with respect to the subject matter hereof and may not be modified unless
in a writing signed by the Parties.  A signature sent hereon by e-mail/PDF or
other electronic means shall constitute an original signature for all purposes.
ER12OC recognizes that they are responsible for the closing of the purchase of
the Assets, and that fees payable to REI hereunder are not contingent on such
closing and are due and payable in accordance with the Payment Schedule and
Section 3.  ER12OC are jointly and severally responsible for the obligations of
ER12OC hereunder.


 
 
Energy Resources 12, L.P.,
a Delaware limited partnership
 
By:  Energy Resources 12 GP, LLC,
        a Delaware limited liability company
Its:   General Partner
 
 
 
 
 
Regional Energy Investors, LP,
a Texas limited partnership
 
By:  Regional Energy GP, Inc.,
        a Texas corporation
Its:   General Partner
 
/s/ David S. McKenney
 
/s/ Anthony F. Keating, III
David S. McKenney, Chief Financial Officer
 
Anthony F. Keating, III, President
 
 
Energy Resources 12 Operating Company, LLC,
a Delaware limited liability company
 
   
/s/ David S. McKenney
   
David S. McKenney, Chief Financial Officer
   

 
 


Advisory and Administration Agreement
Page 2 of 2
132321

--------------------------------------------------------------------------------

 
Exhibit A


Payment Schedule


ER12OC shall, in exchange for the Advisory and Consulting Services and the
Administrative Services, pay to REI the following amounts on the following days
or, if such day is a Saturday, Sunday or federal United States holiday, on the
first day thereafter that is not a Saturday, Sunday or federal United States
holiday, with all such amounts to be paid in United States dollars and by wire
transfer via instructions to be provided by REI:




#
Amount
Date
1
$3,150,000
January 1, 2018
2
$1,050,000
February 1, 2018
3
$1,050,000
March 1, 2018


 
 
 
 


Exhibit A to Advisory and Administration Agreement
132321